PER CURIAM.
We hold that a settlement with one plaintiff is record activity calculated to hasten a cause to resolution, and therefore it was *306error for the trial court to dismiss the cause as to a remaining plaintiff because of alleged nonactivity pursuant to Rule 1.420, Florida Rules of Civil Procedure. See and Compare Eastern Elevator, Inc., v. Page, 263 So.2d 218 (Fla.1972); Nektaredes v. Sagonias, 432 So.2d 769 (Fla. 2d DCA 1983); Marschall v. Water-Boggan International, Inc., 401 So.2d 1157 (Fla. 3d DCA 1981); DeVaney v. Rumsch, 247 So.2d 69 (Fla. 1st DCA 1971).
The order under review dismissing the cause is reversed for further proceedings.
Reversed and remanded.